DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on March 16, 2022
Claims 1, 2 and 4-6  are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Liu et al. (USP: 2019/0306871).

As per claim 1 Liu teaches a network node in a wireless communication system comprising a user equipment and a plurality of network nodes, the network node comprising:
 a receiver configure to:
, and
 receive, from the user equipment, the protocol data unit related to the packet transmission to which plurality of sequence number data lengths can be configured (Paragraph  0007, 0010, 0071 received Packet Data Convergence Protocol Data Units (PDCP PDUs), the order of Packet Data Convergence Protocol Sequence Numbers (PDCP SNs) of the respective received PDCP PDUs is the same as the order of the allocated RLC SNs for the composed RLC PDUs, from received Packet Data Convergence Protocol Data Units (PDCP PDUs), and a Sequence Number (SN) is allocated in order, where the initial value of the SN is 0, that is, the SN allocated for the first Service Data Unit (SDU) is 0, the SN allocated for the second SDU is 1, and so on); and
a processor configured to acquire a sequence number from the protocol data unit related to the packet transmission based on a sequence number data length of the protocol data unit related to the packet transmission (Paragraph 0007, 0071  a Sequence Number (SN) is allocated in order, where the initial value of the SN is 0, that is, the SN allocated for the first Service Data Unit (SDU) is 0, the SN allocated for the second SDU is 1, and so on Radio Link Control Protocol Data Units (RLC PDUs) from received Packet Data Convergence Protocol Data Units (PDCP PDUs), and allocating corresponding Radio Link Control Sequence Numbers (RLC SNs) for the composed RLC PDUs, wherein each RLC PDU corresponds to one RLC SN, and each RLC PDU comprises at least one PDCP PDU ). 

 (Paragraph 0071 generally the integrity protection operation is only performed on control-plane data, and all the data including control-plane data and user-plane data are encrypted; a necessary PDCP header is added, where the PDCP header generally includes a PDCP SN, a PDCP PDU type indicator, etc.; and the data packet is transmitted to a corresponding RLC transmitting entity). 

3. (canceled) 

As per claim 4 Liu teaches the network node according to claim 1, wherein the receiver receives, through another protocol, the sequence number of the protocol data unit related to the packet transmission (Paragraph  0119, 0120 a user-plane protocol stack disturbed between a CU and a DU, but in fact, the method for processing data according to the embodiment of the application can also be performed similarly when only the PDCP entity is located in the CU, and then delivers or deliver them to the RLC-H entity, or the RLC-L entity or entities delivers or deliver the RLC PDU segments directly to the RLC-H entity ). 

As per claim 5 Liu teaches the network node according to claim 4, wherein the protocol data unit related to the packet transmission is included in a protocol data unit of said another protocol (Paragraph 0010 each composed RLC PDU comprises at least one of the received PDCP PDUs, and an RLC SN allocated for the composed RLC PDU; or if the order of Packet Data Convergence Protocol Sequence Numbers (PDCP SNs) of the respective received PDCP PDUs is the same as the order of the allocated RLC SNs for the composed RLC PDUs, then each composed RLC PDU comprises at least one of the received PDCP PDUs.  ). 

As per claim 6 Liu teaches the network node according to claim 1, wherein when the receiver detects that notification of the sequence number of the protocol data unit related to the packet transmission is not performed through another protocol, the receiver receives the sequence number data length of the protocol data unit related to packet transmission from said another network node, and the processor extracts a sequence number from the protocol data unit related to packet transmission based on the sequence number data length of the protocol data unit related to the packet transmission (Paragraph 0013, 0019, 0022, 0085 after the processing module notifies the scheduled resource, those RLC PDUs to be transmitted are determined in an order of their priorities, and at this time, the RLC SNs can be allocated for the RLC SDUs, and the RLC PDUs can be composed from the RLC SDUs. An RLC SN of the target RLC PDU; start positional information of the data segmented from the target RLC PDU in the target RLC PDU; length information of the data segmented from the target RLC PDU; or an indicator indicating whether the data segmented from the target RLC PDU is the last data segment in the target RLC PDU. ).

Response to Argument(s)

Applicant's argument(s) filed on March 16, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 the Applicant argues in substance that: 

(A)  “Liu is completely silent regarding “a sequence number data length,” as recited by above limitations (i) and (ii). In other words, Liu fails to disclose a data length information regarding the sequence number (e.g., a number of bits) and therefore cannot disclose “receiv[ing], from another network node, a sequence number data length of a protocol data unit related to packet transmission,” as required by and arranged in amended limitation (i). It logically follows that Liu would also fail to disclose “acquir[ing] a sequence number ... based on the sequence number data length,” as recited in amended limitation (ii). Therefore, Liu necessarily fails to disclose, at least, limitations (1) and (ii) as arranged in amended independent claim 1..”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Liu explicitly states that the largest number of bytes in each RLC PDU can be configured, that is, 

    PNG
    media_image1.png
    189
    506
    media_image1.png
    Greyscale
.. 
Example from Liu  (Paragraph 0081 then the PDCP SNs 0, 1, 2, 3, 4, . . . will be the same as the RLC SNs 0, 1, 2, 3, 4, . . . , and at this time, the RLC SNs may be omitted, but the PDCP SNs may be reused directly as the RLC SNs to perform a related RLC operation, that is, if the order of the PDCP SNs of the respective received PDCP PDUs is the same as the order of the RLC SNs corresponding to the respective PDCP PDUs, then each composed RLC PDU will include at least one PDCP PDU )
	Therefore Liu reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468